Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.


DETAILED ACTION
1. 	This action is responsive to application communication filed on 1/8/2021.
2. 	Claims 1, 2, 4-9, 11, 12 and 14-19 are pending in the case. 
3.	Claims 3, 10, 13 and 20 are cancelled.
4.	Claims 1, 2, 11 and 12 are independent claims. 


Terminal Disclaimers
The terminal disclaimer filed on 2/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any 16/527,187 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 2/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application no. 14/993,589 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney llnam Koh on 2/10/2021. 

The application has been amended as follows:
2.	(currently amended):  A display apparatus, comprising: 
a housing; 
a display disposed with respect to the housing; 
a single physical button disposed with respect to the housing; and 
a processor configured to: 
in response to receiving a first user input via the single physical button, control the display to concurrently display a plurality of selectable menu items including a power menu item, a first control menu item, and a second control menu item; 

in response to the second user input via the single physical button being identified as a first type button operation while the first control menu item is displayed in the selected state, control the display to change the first control menu item from the selected state to an unselected state and change the second control menu item from an unselected state to a selected state to indicate that the second control menu item is currently selected; 
in response to the second user input via the single physical button being identified as a second type button operation while the first control menu item is displayed in the selected state, control to execute a control function of changing a setting value while the plurality of selectable menu items and the user interface indicating the setting value of the display apparatus are displayed on the display; and 
based on an execution of the control function, control the display to display the user interface which indicates a current setting value based on the second type button operation, the user interface being displayed together with the plurality of selectable menu items, 
wherein the second control menu item is associated with executing the control function of changing a setting value in a direction opposite to a direction of a setting value being changed with the first control menu item, 
wherein the first type button operation corresponds to a short click and the second type button operation corresponds to a long press, wherein an input time of the second user input for the short click is shorter than a predetermined value, and the input time of the second user input for the long press is longer than the predetermined value, and 
wherein the processor is further configured to increase a speed of performing a function corresponding to the first control menu item displayed in the selected state according to a duration of the long press.





10.	(canceled).


12.	(currently amended):  A controlling method of a display apparatus, the method comprising:
in response to receiving a first user input via a single physical button, concurrently displaying, on a display, a plurality of selectable menu items including a power menu item, a first control menu item, and a second control menu item; 
receiving a second user input via the single physical button, while the plurality of selectable menu items and a user interface indicating a setting value of the display apparatus are displayed on the display with the first control menu item being displayed in a selected state; 
in response to the second user input via the single physical button being identified as a first type button operation while the first control menu item is displayed in the selected state, changing the first control menu item from the selected state to an unselected state, changing the second control menu item from an unselected state to a selected state; 
in response to the second user input via the single physical button being identified as a second type button operation while the first control menu item is displayed in the selected state, executing a control function of changing a setting value 
based on an execution of the control function, displaying the user interface which indicates a current setting value based on the second type button operation, the user interface being displayed together with the plurality of selectable menu items, 
wherein the second control menu item is associated with executing the control function of changing a setting value in a direction opposite to a direction of a setting value being changed with the first control menu item, 
wherein the first type button operation corresponds to a short click and the second type button operation corresponds to a long press, and an input time of the second user input for the short click is shorter than a predetermined value, and an input time of the second user input for the long press is longer than the predetermined value, and 
wherein the method further comprises increasing a speed of performing a function corresponding to the first control menu item displayed in the selected state according to a duration of the long press.

13.	(canceled).



20.	(canceled).





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Prior Art fails to expressly teach, suggest, or render obvious “in response to the user operation of pressing the single physical key being identified as the long press while the first volume control menu item is displayed in the selected state, control to execute a volume control function corresponding to the first volume control menu item in the selected state while the plurality of selectable menu items and the volume state indicator indicating the volume state of the display apparatus are displayed on the display; and 
based on an execution of the volume control function corresponding to the first volume control menu item in the selected state, adjust a volume level according to a duration of the long press and control the display to display the volume state indicator of which configuration is changed to indicate a current volume state according to the duration of the long press, the volume state indicator being displayed together with the plurality of selectable menu items.” 
OR
“in response to the second user input via the single physical button being identified as a second type button operation while the first control menu item is displayed in the selected state, control to execute a control function of changing a setting value while the plurality of selectable menu items and the user interface indicating the setting value of the display apparatus are displayed on the display; and 
based on an execution of the control function, control the display to display the user interface which indicates a current setting value based on the second type button operation, the user interface being displayed together with the plurality of selectable menu items, 
wherein the second control menu item is associated with executing the control function of changing a setting value in a direction opposite to a direction of a setting value being changed with the first control menu item, 
wherein the first type button operation corresponds to a short click and the second type button operation corresponds to a long press, wherein an input time of the second user input for the short click is shorter than a predetermined value, and the input time of the second user input for the long press is longer than the predetermined value, and 
wherein the processor is further configured to increase a speed of performing a function corresponding to the first control menu item displayed in the selected state according to a duration of the long press.”
as recited and in combination with the other limitations in the independent claims.

In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 1, 2, 4-9, 11, 12 and 14-19 in combination with the other elements recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HENRY ORR/           Examiner, Art Unit 2145